DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/13/2021 is acknowledged. Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/13/2021. The requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iannotti (US Pub. No. 2014/0277518).
Iannotti discloses the following regarding claim 1: a glenoid implant for replacing a native glenoid: an articulating surface (upper surface portion of element 540 and/or 540’) configured to articulate with respect to a humeral head (Figs. 5, 10-11); a bone-facing surface (122 and/or 122’) opposite the articulating surface (Figs. 5, 10-11), the bone-facing surface having a first area (lower side portions of element 122 and/or 122’) configured to contact a paleoglenoid of the native glenoid (Figs. 5, 10-11); and an augment portion (102 and/or 102’) 
Please note that claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the implants of Iannotti are fully capable of articulating with a humeral head and contacting the paleoglenoid and neoglenoid areas of the native glenoid, due to their shape and structure.


    PNG
    media_image1.png
    465
    819
    media_image1.png
    Greyscale

Figure A.

Iannotti discloses the following regarding claim 2: the glenoid implant of claim 1, wherein the augment portion has a first end (upper end of element 102 and/or 102’) coupled to the bone-facing surface (Figs. 3A-5, 10-11; paras. 0064-0065, 0071-0075, 0088-0094), and a second free end (lower end of element 102 and/or 102’), the second free end being movable with respect to the bone-facing surface (Figs. 3A-5, 10-11; paras. 0064-0065, 0071-0075, 0088-0094, where the lower end of the augment is movable prior to its securement to elements 122 and 122’).  
Iannotti discloses the following regarding claim 3: the glenoid implant of claim 1, wherein the augment portion includes a plurality of beams (please see annotated Figure B, below), each beam having a first end (upper end) coupled to the bone-facing surface (Figs. 3A-5, 10-11), and a second end (lower end) coupled to a rim (outer periphery portion of element 102 and/or 102’), the rim connecting the second ends of the beams (Figure B).  

    PNG
    media_image2.png
    468
    932
    media_image2.png
    Greyscale

Figure B.

Iannotti discloses the following regarding claim 4: the glenoid implant of claim 3, wherein rim includes two terminal ends (Figure B) coupled to the bone-facing surface (Figs. 3A-5, 10-11).  
Iannotti discloses the following regarding claim 5: the glenoid implant of claim 3, wherein the plurality of beams includes three beams (Figure B).  
Iannotti discloses the following regarding claim 6: the glenoid implant of claim 3, wherein the rim has a contour that matches a contour of a posterior perimeter of the bone-facing surface (Figs. 3A-5, 10-11, 27; paras. 0061-0065, 0088-0094).  
Iannotti discloses the following regarding claim 7: the glenoid implant of claim 3, further comprising a plurality of fastener apertures (130 and/or 130’) in the bone-facing surface (Figs. 1A-1B, 3A, 10), each fastener aperture configured to receive a fastener therethrough (paras. 0072-0073, 0089-0090).  

Iannotti discloses the following regarding claim 9: the glenoid implant of claim 3, further comprising a set screw aperture (130 and/or 130’ and/or 432’) in the bone-facing surface (Figs. 1A-1B, 3A, 10-11), the set screw aperture configured to receive a set screw therethrough (paras. 0072-0073, 0089-0090).  
Iannotti discloses the following regarding claim 10: the glenoid implant of claim 9, wherein the set screw aperture has a longitudinal axis (axis extending through the apertures in the central portion of element 122 and/or 122’; and the axis extending through element 432’) that aligns with a corresponding one of the plurality of beams (Fig. 3A, 10, 11 where the central apertures’ axes aligns horizontally with the central beam, and the axis of element 432’ aligns vertically with the side beams).  
Iannotti discloses the following regarding claim 11: the glenoid implant of claim 10, further comprising the set screw (334b and/or 334’ and/or screw on element 114’).  
Iannotti discloses the following regarding claim 12: the glenoid implant of claim 11, wherein the set screw has threads, and the set screw aperture has corresponding threads (on element 432’) (paras. 0089-0094).  
Iannotti discloses the following regarding claim 13: the glenoid implant of claim 12, wherein the set screw is configured to be advanced through the set screw aperture (Fig. 11) so that a leading end of the set screw contacts the corresponding one of the plurality of beams (Fig. 11; para. 0089-0094).  

Iannotti discloses the following regarding claim 15: the glenoid implant of claim 14, wherein the bone-facing surface has a second area (upper side portion of element 122 and/or 122’) configured to be spaced away from the paleoglenoid of the native glenoid (Figs. 1A-1b, 3A, 10-11), the first area and the second area of the bone-facing surface being separated by the transition line (Figs. 1A-1B, 3A, 10-11).  
Iannotti discloses the following regarding claim 16: the glenoid implant of claim 1, wherein the glenoid implant includes a base (lower surface portion of element 540 and/or 540’) and an articulation portion (540 and/or 540’) adapted to couple to the base (Figs. 5, 10-11), the bone-facing surface being positioned on the base (Figs. 5, 10-11), and the articulating surface being positioned on the articulation portion (Figs. 5, 10-11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774